Title: June 2d. Wednesday.
From: Adams, John
To: 


       Dined on Board the Sensible, at the Invitation of the Captn. Mr. Chavan Chavagnes, with Mr. Thevenard, Mr. Grandville, Mr. Chaumont, &c. &c.
       On fait, et defait—mande et contremand. “A Strong Fleet is necessary to defend the Port of Brest.”
       This Observation, which I had never heard before, struck me. The Dry Docks might be destroyed, the Stores burnt or demolished, the Magazines destroyed, &c. unless the Place could be defended, by the Castle and other Fortifications, with the Land Forces.
      